DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 was filed and is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 11,125,919 B2.
Please review the following claim mapping: 
Instant Application 17/446,004
US Patent 11,125,919
Claim 1. A lighting device, comprising: 
Claim 1. A lighting device, comprising:
a light source unit that includes a plurality of light sources in a two-dimensional array; and (display light source, mainly liquid crystal displays with backlights and/or OLED displays are known to be controllable for hue and intensity)
a light source unit, wherein the light source unit includes a plurality of light sources in a two-dimensional array, and the plurality of light sources is configured to adjust hue and intensity of light emission from the plurality of light sources; and
a light ray control unit configured to control a respective radiation direction of each light source of the plurality of light sources, 
a light ray control unit configured to control a respective radiation direction of each light source of the plurality of light sources,
wherein the light ray control unit includes a lenticular lens, the lenticular lens includes a plurality of lenticules, 
wherein the light ray control unit includes a lenticular lens, the lenticular lens includes a plurality of lenticules,
([Claim 3] The lighting device according to claim 1, wherein a side surface of each lenticule of the plurality of lenticules includes an opaque portion.)
a side surface of each lenticule of the plurality of lenticules includes an opaque portion,
an upper surface of each lenticule of the plurality of lenticules is a convex surface,
an upper surface of each lenticule is a convex surface,
and the convex surface of a specific lenticule of the plurality of lenticules is asymmetric with respect to a center of the specific lenticule.
the convex surface of a specific lenticule of the plurality of lenticules is asymmetric with respect to a center of the specific lenticule, and
([Claim 2] The lighting device according to claim 1, wherein the light source unit further includes a louver configured to limit an incident angle of light incident on the lenticular lens.)

the light source unit further includes a louver configured to limit an incident angle of light incident on the lenticular lens.


	The instant application recites a broader claim than that of the parent—thus, the claims of the issued parent are within the nested subset of the instant application. If the instant application is to be allowed, then it must be associated with previously allowed subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezzaniti (US 2005/0046799 A1).
In regard to claim 1, Pezzaniti discloses a lighting device (Figure 8), comprising: 
a light source unit (840) that includes a plurality of light sources in a two-dimensional array; and 
a light ray control unit (850) configured to control a respective radiation direction of each light source of the plurality of light sources, 
wherein the light ray control unit includes a lenticular lens, the lenticular lens includes a plurality of lenticules(861, 863, 865), an upper surface of each lenticule of the plurality of lenticules is a convex surface, and the convex surface of a specific lenticule (861) of the plurality of lenticules is asymmetric with respect to a center of the specific lenticule. (Figure 8; see at least [0034])

In regard to claim 5, Pezzaniti discloses each lenticule of the plurality of lenticules is associated with a respective set of light sources of the plurality of light sources. (Figure 8; see at least [0034])

In regard to claim 6, Pezzaniti discloses that a radiation direction of the lenticular lens is at an inclination from a front direction of the lighting device. (Figure 8; see at least [0034])

In regard to claim 7, Pezzaniti discloses that the lenticular lens has respective emission angles for different directions of the plurality of light sources. (Figure 8; see at least [0034])

In regard to claim 8, Pezzaniti discloses that a gap (denoted by 870—under BRI, convex lenticules always a have a gap between them) is between two adjacent lenticules of the plurality of lenticules. (Figure 8; see at least [0034])

In regard to claim 9, Pezzaniti discloses a lenticular lens (Figure 8), comprising: 
a plurality of lenticules (861, 863, 865), wherein an upper surface of each lenticule of the plurality of lenticules is a convex surface, the convex surface of a specific lenticule of the plurality of lenticules is asymmetric with respect to a center of the specific lenticule, and each lenticule of the plurality of lenticules is configured to control light emitted from a corresponding set of light sources (840) of a plurality of light sources. (Figure 8; see at least [0034])

In regard to claim 12, Pezzaniti discloses the light emitted from the corresponding set of light sources is controlled based on a height of a lenticule of the plurality of lenticules, a curvature of the lenticule, and a refractive index of a material of the lenticule. (See [0029]—the Examiner treats this claimed broadly—turning on and off pixels is considered “control” and the reference teaches adjusting the shape—which includes height, curvature, refraction—to manage cross-talk in generating the three dimensional image)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezzaniti (US 2005/0046799 A1) in view of Takemoto et al (US 2012/0008070 A1).
In regard to claim 2, Pezzaniti fail to disclose a louver.
Takemoto et al teaches a light source unit that further includes a louver (62) configured to limit an incident angle of light incident on the lenticular lens. (Figure 2E; see at least [0035])
It would have been obvious to one of ordinary skill in the art at the time of filing to the louver of Takemoto et al over the light source of Pezzaniti in order to increase the amount of light that is parallel to improve upon the three-dimensional effect.

Claim 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezzaniti (US 2005/0046799 A1) in view of Lee et al (US 2015/0092030 A1).
In regard to claim 3, 4, 10, and 11, Pezzaniti fail to disclose an opaque portion.
Lee et al disclose a side surface of each lenticule of the plurality of lenticules includes an opaque portion (910/920), and as recited in claim 4 and 11, that the opaque portion of a first lenticule of the plurality of lenticules is configured to block light incident on the lenticular lens from a set of light sources of the plurality of light sources, the set of light sources is associated with a second lenticule of the plurality of lenticules, and the second lenticule is adjacent to the first lenticule. (Figure 9; see at least [0105])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the opaque portions of Lee et al between the lenticules of Pezzaniti in order to increase the amount of light that is parallel to improve upon the three-dimensional effect.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang (US 2016/0018662 A1) disclose a display apparatus.
Sung et al (US 2015/0160614 A1) disclose a display apparatus.
Yun et al (US 2014/0085865 A1) disclose a microlens array.
Mather et al (US 7,671,935 B2) disclose a display.
Robison et al (US 2008/0186574 A1) disclose a lenticular screen.
Steenblik et al (US 2007/0058260 A1) disclose a micro-optic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875